The will must be construed as if the testator had inserted in it the provisions of the act of 1853, set out in the opinion of Mr. Chief Justice Pope. The limitation over after the life estate of Mrs. Louisa M. Neville should read as follows: "and in case of her death without issue living at the time of her death, then,c."
If this controversy had arisen under a will which became effective prior to the act of 1853, the case of Addison v.Addison, 9 Rich. Eq., 58, shows that the language of the will would have been sufficient to create an estate in fee conditional by implication. But the Court in the case just cited recognized the principle that words equivalent to those mentioned in the statute would prevent the life estate from being enlarged into a fee conditional by implication. In that case the Court says: "It follows, that if in this litigation we must construe the words of the will, describing the *Page 137 
event on which the estate was to go over, as equivalent to dying without issue living at the death of Joseph, his life estate cannot be enlarged by implication." The words of the will, which would have been sufficient to create a fee conditional by implication, are restricted by the words, "living at the time of her death," which prevent the vesting of such an estate in the life tenant, as they show that it was not the intention of the testator that the issue should take in indefinite succession, which is a prerequisite for the implication of a fee conditional. Since the act of 1853, we do not see how a life estate can be enlarged into a fee conditional by implication.
In his opinion, Mr. Chief Justice Pope says: "We feel that the testator was obliged under the law to mean in his will, a life estate to Louisa M. Neville, unless her issue should be living at her death, in which event the issue ofher body then living would receive the estate, and the nephew and niece, William and Susan would not take" (italics ours). We cannot concur in this proposition, as the principle is stated by numerous authorities in this State, that issue cannot take as purchasers by implication.
For these reasons, we concur in the conclusion announced in the leading opinion, that the judgment of the Circuit Court should be reversed.